        Case 1:20-cv-01652-GSA Document 7 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FERNANDO CORIA, JR.,                                    1:20-cv-01652-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    M. GARCIA, et al.,                                      (Document# 5)

15                        Defendants.
16

17           On November 20, 2020, plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District

21   of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional

22   circumstances the court may request the voluntary assistance of counsel pursuant to section

23   1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.              In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

28   of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
        Case 1:20-cv-01652-GSA Document 7 Filed 12/01/20 Page 2 of 2


 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff filed the Complaint on November 20, 2020, less than two weeks

 4   ago, and the Complaint awaits the court’s screening required under 28 U.S.C. § 1915. Thus, to date

 5   the court has not found any cognizable claims in plaintiff’s Complaint for which to initiate service

 6   of process, and no other parties have yet appeared. Moreover, based on a review of the record in

 7   this case, the court finds that plaintiff can adequately articulate his claims. Therefore, plaintiff’s

 8   motion shall be denied, without prejudice to renewal of the motion at a later stage of the

 9   proceedings.

10          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

11   DENIED, without prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:      December 1, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
